        Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
AFGHAN AND IRAQI ALLIES,                  )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                Civil Action No. 1:18-cv-01388-TSC
                                          )
MICHAEL R. POMPEO, et al.,                )
                                          )
            Defendants.                   )
__________________________________________)

DEFENDANTS’ RULE 58(d) MOTION FOR ENTRY OF FINAL JUDGMENT AND, IN
THE ALTERNATIVE, ENTRY OF PARTIAL FINAL JUDGMENT UNDER RULE 54(b)

       Defendants hereby move this Court to direct entry of final judgment on all counts in

Plaintiffs’ Amended Complaint (ECF No. 23) under Rule 58(d) of the Federal Rules of Civil

Procedure. This Court’s June 14, 2020 order (ECF No. 113) approving and adopting the Joint

Adjudication Plan and implementing the merits decision of September 20, 2019 (ECF Nos. 75

and 76), disposes of all counts, and grants the relief sought by Plaintiffs. In the alternative,

Defendants hereby move this Court to direct entry of partial final judgment on Count One and

Count Two of Plaintiffs’ Amended Complaint under Rule 54(b) of the Federal Rules of Civil

Procedure and enter a final, appealable order under 28 U.S.C. § 1291. 1 A Memorandum of

Points and Authorities and Proposed Order accompany this Motion.




1
  On December 11, 2020, and pursuant to Local Rule 7(m), Defendants’ counsel conferred with
Plaintiffs’ counsel regarding this motion via telephone. Plaintiffs’ counsel stated that they oppose
the motion.
                                                  1
       Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 2 of 13




Dated: December 11, 2020                  Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General
                                          Civil Division

                                          WILLIAM C. PEACHEY
                                          Director, Office of Immigration Litigation
                                          District Court Section

                                          YAMILETH G. DAVILA
                                          Assistant Director

                                          STEVEN A. PLATT
                                          Senior Litigation Counsel

                                          JOSEPH F. CARILLI, JR.
                                          Assistant U.S. Attorney

                                          /s/Ruth Ann Mueller    _
                                          RUTH ANN MUELLER
                                          D.C. Bar No. 1617339
                                          Trial Attorney
                                          U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          P.O. Box 868, Washington D.C. 20044
                                          202-598-2445
                                          Counsel for Defendants




                                      2
            Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 3 of 13




MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
   RULE 58(d) MOTION FOR ENTRY OF FINAL JUDGMENT AND, IN THE
 ALTERNATIVE, ENTRY OF PARTIAL FINAL JUDGMENT UNDER RULE 54(b)

                                                  TABLE OF CONTENTS

I.     INTRODUCTION ................................................................................................................. 1
II.    PROCEDURAL BACKGROUND........................................................................................ 1
III.   ARGUMENT ......................................................................................................................... 3
       a.     The Court Should Enter a Final Judgment Pursuant to Rule 58 Because the Court Has
              Ruled on the Central Claim in This Matter. ................................................................... 3
       b.     In the Alternative, the Court Should Enter a Rule 54(b) Judgment on the Declaratory
              Judgment Counts. ........................................................................................................... 5
IV. CONCLUSION ...................................................................................................................... 9




                                                                     i
         Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 4 of 13




   I.       INTRODUCTION

         Defendants ask this Court to enter final judgment on all counts in Plaintiffs’ Amended

Complaint under Rule 58(d) because this Court’s June 14, 2020 (ECF No. 113) order approving

and adopting the Joint Adjudication Plan and implementing the merits decision of September 20,

2019 (ECF Nos. 75 and 76), disposes of all counts. Alternatively, should the Court not agree

that final judgment on all counts under Rule 58(d) is appropriate, Defendants ask this Court to

direct entry of partial final judgment on Count One and Count Two of Plaintiffs’ Amended

Complaint under Rule 54(b).

   II.      PROCEDURAL BACKGROUND

         Plaintiffs filed their operative, Amended Complaint on July 12, 2018. ECF No. 23.

Plaintiffs allege a single claim against Defendants: that Defendants had unreasonably delayed the

adjudication of immigration benefit applications: application for Chief of Mission approval,

Form I-360, Petition for Amerasian, Widow(er), or Special Immigrant, and DS-260 visa

application (collectively, “SIV Applications”) submitted by certain Iraqi and Afghan nationals

under the Refugee Crisis in Iraq Act of 2007 (“RCIA”), John Warner National Defense

Authorization Act for Fiscal Year 2007, Pub. L. No. 110-181, § 1244, 122 Stat. 395 (Oct. 17,

2006), and the Afghan Allies Protection Act of 2009 (“AAPA”), Omnibus Appropriations Act

2009, Pub. L. No. 111-8, § 602, 123 Stat. 807 (Mar. 11, 2009). See Am. Compl. ¶ 12. Plaintiffs

prayed for five types of relief on their claim: Counts One and Two were for declaratory judgment

of unreasonable delay and APA relief for unreasonable delay (collectively, the “Declaratory

Judgment Counts”). Count Three sought a writ of mandamus to compel adjudication of special

immigrant visa (“SIV”) applications (the “Mandamus Count”). Counts Four and Five sought

APA and mandamus relief compelling Defendants to designate SIV monitors (“SIV Coordinator



                                                 1
        Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 5 of 13




Counts”) required under RCIA and AAPA. Am. Compl. at 27. On September 7, 2018, Plaintiffs

filed a Motion for Preliminary Injunction. ECF No. 34. On September 20, 2019, the Court

granted in part and denied in part Plaintiffs’ preliminary-injunction motion, and granted

summary judgment for Plaintiffs on the Declaratory Judgment Counts. Afghan & Iraqi Allies v.

Pompeo, No. 18-cv-1388, 2019 WL 4575565, at *1 (D.D.C. Sept. 20, 2019). The Court ruled

that Defendants did unreasonably delay adjudications, and ordered Defendants to submit a

proposed adjudication plan for prompt processing and adjudicating of applications. Id. at *11-

12; ECF No. 76, Order. On February 5, 2020, the Court granted Plaintiff’s Motion for Class

Certification. ECF No. 88. On March 23, 2020, Defendants filed a Motion to De-Certify the

Class. ECF No. 98. On April 15, 2020, the Court ordered the parties to submit a joint

adjudication plan (“Joint Adjudication Plan”). ECF No. 106. On June 14, 2020, the Court

approved the parties’ Joint Adjudication Plan. ECF No. 113. On June 23, 2020, the Court

denied Defendants’ Motion to De-Certify the Class. ECF No. 114.

       Defendants filed a notice of appeal from the Court’s several orders, including the order

granting summary judgment to Plaintiffs and the order approving the Joint Adjudication Plan. 2

ECF No. 117. Plaintiffs moved the D.C. Circuit to dismiss the appeal for lack of jurisdiction.

Defendants’ response to that motion is due January 27, 2021.




2
  Specifically, on August 12, 2020, Defendants filed a notice of appeal from six orders: (1) the
September 20, 2019 summary judgment order; (2) the February 5, 2020 class certification order;
(3) the February 5, 2020 order denying reconsideration; (4) the April 15, 2020 order directing
creation of a joint plan; (5) the June 14, 2020 order entering the Joint Adjudication Plan; and
(6) the class-decertification denial order of June 23, 2020.
                                                2
          Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 6 of 13




   III.      ARGUMENT

          The government maintains that the D.C. Circuit has appellate jurisdiction over

Defendants’ appeal. But the matter is not free of doubt, and to remove all doubt and to facilitate

a clean consideration of the merits of any appeal that Defendants ultimately take, Defendants

respectfully ask the Court to enter a final judgment on all Counts of Plaintiff’s Amended

Complaint under Rule 58 or, in the alternative, on Counts One and Two of Plaintiff’s Amended

Complaint under Rule 54(b).

   a. The Court Should Enter a Final Judgment Pursuant to Rule 58 Because the Court
      Has Ruled on the Central Claim in This Matter.

          This Court should enter final judgment under Federal Rule of Civil Procedure 58 because

the Court has resolved Plaintiffs’ sole claim in this matter.

          A final judgment “generally is one which ends the litigation on the merits and leaves

nothing for the court to do but execute the judgment.” Catlin v. United States, 324 U.S. 229, 233

(1945) (internal citations omitted). As the D.C. Circuit has explained, “[a] final decision is one

which disposes of the whole subject, gives all the relief that was contemplated, provides with

reasonable completeness, for giving effect to the judgment and leaves nothing to be done in the

cause save to superintend, ministerially, the execution of the decree.” United States v. W. Elec.

Co., 777 F.2d 23, 26 (D.C. Cir. 1985). “A pragmatic approach to the question of finality has

been considered essential to the achievement of the ‘just, speedy, and inexpensive determination

of every action.’” Brown Shoe Co. v. United States, 370 U.S. 294, 306 (1962) (internal citations

omitted).

          Under those principles, the Court should enter final judgment. Plaintiffs set forth a single

claim in this case: that Defendants unreasonably delayed and unlawfully withheld adjudication of

their SIV Applications. See Am. Compl. ¶ 34 (“[T]he SIV programs faced considerable delays


                                                   3
        Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 7 of 13




that risked the lives over the very applicants they were intended to protect.”). They prayed for

several different types of relief in the event that they sustained the allegations of their complaint,

see Fed. R. Civ. P. 8(a)(3), but their operative complaint advanced a single legal theory

concerning only one set of facts: that Defendants have unreasonably delayed the processing and

adjudication of Plaintiffs’ SIV Applications. Thus, the Court’s merits decision finding

unreasonable delay and its later entry of the Joint Adjudication Plan establishing procedures for

the prompt processing and adjudicating of applications resolved all counts. The Court has

therefore effectively already rendered a final judgment, and it should issue a separate order under

Rule 58(d) explicitly recognizing that fact.

       The Mandamus Count and SIV Coordinator Counts provide no hindrance to this Court’s

ability to enter a final judgment on all counts. The Mandamus Count sought to compel

Defendants to adjudicate class members’ SIV Applications, which is duplicative of the relief

requested (and provided by the Court to Plaintiffs) in the Declaratory Judgment Counts.

Compare Am. Compl. ¶ 77 (“Plaintiffs and proposed class members are entitled to relief

pursuant to 5 U.S.C. § 702 and 5 U.S.C. § 706(1) compelling Defendants to adjudicate their SIV

applications) with Am. Compl. ¶ 83 (“Plaintiffs and proposed class members are entitled to a

writ of mandamus pursuant to 28 U.S.C. § 1361 compelling Defendants to adjudicate their SIV

applications). Further, as to the SIV Coordinator Counts, Defendants designated the

coordinators required under the RCIA and AAPA, which was the only non-cumulative form of

relief requested in Defendants’ Motion to Dismiss Counts III-V of the Amended Complaint.




                                                  4
        Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 8 of 13




ECF No. 101, Ex. 1 and 2. 3 Therefore, Plaintiffs have received the relief sought on the SIV

Coordinator Counts.

       There is no just reason to delay entry of final judgment where there is simply nothing

more for this Court to adjudicate. The Court should grant Defendants’ motion under Rule 58(d).

Doing so will recognize the import of this Court’s prior orders and will facilitate clean,

unobstructed appellate review of the merits of the Court’s decision.

    b. In the Alternative, the Court Should Enter a Rule 54(b) Judgment on the
       Declaratory Judgment Counts.

       In the alternative, the Court should enter partial final judgment on the Declaratory

Judgment Counts alone. Federal Rule of Civil Procedure Rule 54(b) authorizes the Court to

“direct final entry of a final judgment as to one or more, but fewer than all, claims or parties only

if the court expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b);

Baystate Med. Ctr. v. Leavitt, 587 F. Supp. 2d. 44, 46 (D.D.C. 2008). Rule 54(b) offers the

chance for earlier appellate review of some claims in a multi-claim or multi-party action. Attias

v. CareFirst, Inc., 969 F.3d 412, 416 (D.C. Cir. 2020) (citations omitted); e.g., Curtiss-Wright

Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980). The Rule “does not relax the finality required of

each decision” by section 1291, but it “provide[s] a practical means of permitting an appeal to be

taken from one or more final decisions on individual claims, in multiple claims actions, without

waiting for final decisions to be rendered on all the claims in the case.” Attias, 969 F.3d at 416

(citations omitted). Three requirements must be met for an otherwise interlocutory order to be

certified as a final judgment: (1) the order must resolve a distinct “claim for relief”; (2) the order


3
 Plaintiffs’ SIV Coordinator Claims seek designation of the Senior Coordinating Officials
pursuant to AAPA § 602(b)(2)(D)(ii)(II) and RCIA § 1248(h). These claims are now moot and
provide no hindrance to this Court’s ability to enter a final judgment. Yung-Kai Lu v. Tillerson,
292 F. Supp. 3d 276, 281 (D.D.C. 2018) (“A case is considered moot either ‘when the issues
presented are no longer live or the parties lack a legally cognizable interest in the outcome.’”).
                                                  5
           Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 9 of 13




must be “final” as to that claim; and (3) the district court must permissibly determine that there is

“no just reason for delay” in entering judgment. Id. at 417 (quoting Bldg. Indus. Ass’n., 161 F.3d

at 743).

       All three requirements for certifying final judgment of the Declaratory Judgment Counts

are met.

       First, the Court has definitively resolved at least Plaintiffs’ Declaratory Judgment Counts.

Afghan & Iraqi Allies, 2019 WL 4575565, at *6. The Court’s Order states that “before the court

is Plaintiffs’ motion for a preliminary injunction on Counts One and Two of the Amended

Complaint” (ECF No. 75) and the Court “declared that Defendants’ delays in the processing and

the adjudication of the SIV Applications of the Plaintiffs and members of the Class are

unreasonable in light of [RCIA] and [AAPA]” (ECF No. 76). Plaintiffs “[did] not ask this Court

to order the immediate adjudication of the applications as a remedy for Defendants’ delay.” Id.

at *11. There is no question that the Court ruled on the Declaratory Judgment Counts, and

Plaintiffs have received the relief sought on those two counts.

       Second, the Court’s resolution of the Declaratory Judgment Counts is “final” as to those

counts. See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949) (the finality

requirement is to be given a “practical rather than a technical construction”). In particular, the

Court’s decision of June 14, 2020, approving and adopting the Joint Adjudication Plan and

enforcing the Declaratory Judgment Counts order is final. In its merits decision, the Court

directed Defendants to submit a plan for promptly processing and adjudicating the applications

of current class members. Afghan & Iraqi Allies, 2019 WL 4575565 at *11. The Court’s

decision also directed Defendant to submit periodic progress reports to the Court. Id. The Joint

Adjudication Plan implements a methodology for Defendants to follow when processing and



                                                  6
        Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 10 of 13




adjudicating class members’ SIV Applications. See ECF No. 113-1. It provides concrete

instructions for each step of the SIV Application process: the Chief of Mission (“COM”)

application process (including appeals), the Form I-360 Petition adjudication process, the visa

interview process, and visa issuance. ECF No. 113-1 at 2-7. The Joint Adjudication Plan also

directs Defendants to lodge progress reports with the Court. ECF No. 113-1 at 7. The Court

both resolved Plaintiffs’ prayer for relief and resolved the substantive issue, and the decision is

final even as implementation and oversight continue. W. Elec. Co., 777 F.2d at 28 (explaining

that an order that purports to be nonfinal can be final if it “appears that the district court has

made up its mind.”) (analyzing Morales v. Turman, 535 F.2d 864 (5th Cir. 1976), rev’d on

grounds other than finality, 430 U.S. 322 (1977)).

        Finally, there is no just reason for delay and Defendants would be prejudiced if they

cannot appeal the Declaratory Judgment Counts at this juncture. Plaintiffs’ claims fall into three

distinct categories: the Declaratory Judgment Counts, the Mandamus Count, and the SIV

Coordinator Counts. The Declaratory Judgment Counts focus specifically on a declaration

regarding Defendants’ processing and adjudication of SIV applications. ECF No. 76. Separate

and apart from the Declaratory Judgment Counts, the Mandamus Count was not separately

decided in the Summary Judgment Decision. Afghan & Iraqi Allies, 2019 WL 4575565 at *1-2

(“Plaintiffs “[did] not ask this Court to order the immediate adjudication of the applications as a

remedy for Defendants’ delay.”); see generally Ben-Rafael v. Islamic Republic of Iran, 718 F.

Supp. 2d 25, 33 (D.D.C. 2010) (“[T]he other claims all focus on the nature of the other

defendants . . . because the other claims only seek declaratory relief as to each defendants’

status.”). Likewise, the SIV Coordinator Counts involve the designation of Senior Coordinating

Officials for the adjudication process. Am. Compl. at 27. There is a lack of harm to the judicial



                                                   7
       Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 11 of 13




administration of this case if only the Declaratory Judgment Counts are certified under Rule

54(b). The Mandamus Count and the SIV Coordinator Counts may still proceed unbridled by the

Declaratory Judgment Counts in these district court proceedings.

       In Baystate Medical Center v. Leavitt, the Court held that the judicial administrative

interest in avoiding piecemeal appeals would not be compromised with an entry of judgment on

a single claim. Baystate, 587 F. Supp. 2d at 44-47. There, a hospital challenged the Department

of Health and Human Services’ (“HHS”) Medicare adjustment calculations (“DSH claims”) and

sought relief where HHS had a duty to produce certain patient records. Id. at 45-46. The Court

found the DSH claim “separable” from the others, and granted an entry of judgment for that

single claim, finding it “unlikely that the appellate court will be faced with the same issues more

than once in the event a future decision on the remaining counts is separately appealable.” Id. at

47. Despite the overlap in issues between the DSH claims and duty to produce claims in

Baystate, the Court still found it “unlikely” that the entry of judgment on one claim would cause

the administrative concerns that Rule 54(b) seeks to avoid. Baystate, 587 F. Supp. 2d at 47.

       Here, the Declaratory Judgment Counts are “separable” from the Mandamus Count and

SIV Coordinator Counts, and an entry of partial final judgment on the Declaratory Judgment

Counts only will not create a piecemeal appeal. Baystate, 587 F. Supp. 2d at 47; see Taylor v.

FDIC, 132 F.3d 753, 760 (D.C. Cir. 1997) (Rule 54(b) balances “the sometimes antagonistic

goals of avoiding piecemeal appeals and giving parties timely justice”). Similar to the overlap in

issues in Baystate, where all claims involved the hospital’s challenge of HHS’s Medicare

practices, the Amended Complaint’s five counts all relate to Plaintiffs’ challenges to Defendants’

processing and adjudication of SIV Applications. Notwithstanding this overlap, it is “unlikely”




                                                 8
         Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 12 of 13




that the entry of judgment on the Declaratory Judgment Counts would cause the administrative

problems that Rule 54(b) seeks to avoid. See Baystate, 587 F. Supp. 2d at 47.

         Further, piecemeal appeal is unlikely because the Mandamus Count would be

conclusively resolved on appeal from the Declaratory Judgment Counts. That is, if the

unreasonable-delay determination on the merits is reversed or upheld, the viability of mandamus

relief for the same claim of legal wrong is also resolved. Likewise, the SIV Coordinator Counts

are inextricably intertwined with the Joint Adjudication Plan entered by the Court. Am. Compl.

at 27; see ECF No. 101. Thus, besides being moot, whether the SIV Coordinator Counts are

viable will be determined on appeal from the Declaratory Judgment Counts since, if the

unreasonable-delay determination is reversed, the coordinators’ role in the adjudication process

is not relevant to any legal wrong. Hence, if the Court declines to direct the entry of judgment as

to all five counts, it should do so separately as to Counts One and Two, the Declaratory

Judgment Counts, under Rule 54(b).

   IV.      CONCLUSION

         For the foregoing reasons, the Court should direct entry of final judgment on all claims in

this matter pursuant to Rule 58(d). Alternatively, the Court should direct entry of partial final

judgment on Count One and Count Two of the Amended Complaint pursuant to Rule 54(b).




                                                  9
      Case 1:18-cv-01388-TSC Document 127 Filed 12/11/20 Page 13 of 13




Dated: December 11, 2020                  Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General
                                          Civil Division

                                          WILLIAM C. PEACHEY
                                          Director, Office of Immigration Litigation
                                          District Court Section

                                          YAMILETH G. DAVILA
                                          Assistant Director

                                          STEVEN A. PLATT
                                          Senior Litigation Counsel

                                          JOSEPH F. CARILLI, JR.
                                          Assistant U.S. Attorney

                                          /s/Ruth Ann Mueller    _
                                          RUTH ANN MUELLER
                                          D.C. Bar No. 1617339
                                          Trial Attorney
                                          U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          P.O. Box 868, Washington D.C. 20044
                                          202-598-2445
                                          Counsel for Defendants




                                     10
